Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/03/21 has been entered.
Claims 1-30 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 9-15, 18, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gou (US 20200067667 A1) in view of Cao (US 20200259600 A1).

Regarding claim 1, Gou discloses a wireless communication device for wireless communication [fig. 7], comprising:
a memory [fig. 8 no. 810, par. 0030 (inherent in processor/radio)]; and
one or more processors operatively coupled to the memory [fig. 8 no. 810], the memory and the one or more processors configured to:
transmit, to a receiving device, an amount of subset of code block groups (CBGs) of a set of CBGs, wherein the set of CBGs comprises a transport block (TB) (A predetermined number of CBGs (i.e., subset of set comprising TB) is communicated to the UE [fig. 10 no. 1002, fig. 3, par. 0041, 37]); and
transmit, to the receiving device, an initial data transmission comprising the subset of CBGs (The data corresponding to the CBGs is communicated [fig. 10 no. 1004, fig. 3]).
Although Gou discloses transmitting the number of CBGs, as discussed above, Gou does not explicitly disclose an identification of a subset of CBGs. However, these concepts are well known as disclosed by Cao.
In the same field of endeavor, Cao discloses:
an identification of a subset of CBGs [par. 0208, 120, 013].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gou with Cao. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of facilitating the receiving UE’s decoding process [Cao par. 0120].

Regarding claim 3, Gou and Cao disclose everything claimed, as applied above.
Gou and Cao further disclose:
wherein the receiving device comprises a destination device [Gou fig. 7 no. 710, Cao TUE] in a point-to-point communication between a source device and the destination device [Gou fig. 7, Cao CUE/TUE], wherein the wireless communication device comprises the source device [Gou fig. 7 no. 705, Cao CUE].

Regarding claim 4, Gou and Cao disclose everything claimed, as applied above.
Gou and Cao further disclose:
wherein the point-to-point communication comprises an access link communication or a sidelink communication (Point-to-Point [Gao], SL [Cao fig. 5B]).

Regarding claim 5, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses:
wherein the wireless communication device comprises a relay device in a relayed communication between a source device and a destination device, wherein the receiving device comprises the destination device (CUE is the relay device [fig. 5B]).

Regarding claim 6, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses:
wherein the memory and the one or more processors are further configured to receive, from the source device, the subset of CBGs [fig. 7].

Regarding claim 8, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses:
wherein the memory and the one or more processors are further configured to receive, from the source device, the set of CBGs [fig. 7].

Regarding claim 16, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses:
wherein the initial data transmission comprises one or more padding bits [fig. 9 “Filler bits”], wherein the set of CBGs comprises a quantity of bits equal to a sum of a quantity of bits corresponding to the subset of CBGs and a quantity of the one or more padding bits [fig. 9].

Regarding claim 17, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses wherein a content indicated by the one or more padding bits is configured to cause a failure of at least one of:
a code block cyclic redundancy check (CRC), a TB CRC, or a combination thereof [par. 0149].

Regarding claim 19, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses wherein the wireless communication device comprises a relay device in a relayed communication between a source device and a destination device, wherein the receiving device comprises the destination device, wherein the memory and the one or more processors, when transmitting the subset of CBGs, are further configured to perform at least one of: 
bit repetition within one or more code blocks of the subset of CBGs [par. 0053],
code block repetition within one or more CBGs of the subset of CBGs [fig. 4],
CBG repetition within the subset of CBGs [fig. 3], or
a combination thereof.

Regarding claim 21, Gou and Cao disclose everything claimed, as applied above.
Cao further discloses:
wherein the memory and the one or more processors, when performing bit repetition, are configured to perform a rate-matching procedure (UE [par. 0132]).

Regarding claim 22, Gou and Cao disclose everything claimed, as applied above.
Gou and Cao further disclose:
wherein the memory and the one or more processors, when performing the rate-matching procedure [Cao, as discussed above], are configured to perform the rate-matching procedure [Cao par. 0132-133] within each code block of the subset of CBGs [Gou, as discussed above] to generate a plurality of rate-matched bits [Cao par. 0132-133].
 
Regarding claim 23, Gou and Cao disclose everything claimed, as applied above.
Gou and Cao further disclose:
wherein a quantity of the plurality of rate-matched bits is equal to a quantity of bits [Cao par. 0132-133] associated with the set of CBGs [Gou, as discussed above].

Regarding claim 24, Gou and Cao disclose everything claimed, as applied above.
Gou and Cao further disclose wherein the memory and the one or more processors, when performing CBG repetition, are configured to:
retransmit the subset of CBGs according to a repetition pattern, wherein one or more code blocks are repeated or dropped so that a resulting pattern of code blocks per CBG corresponds to a pattern of code blocks per CBG associated with the set of CBGs [Gou fig. 3, Cao fig. 7].

Claims 2, 7, 20, and 25-26 are rejected under 35 USC 103 as being unpatentable over Gou and Cao as applied to claim 1 above, and further in view of Sun (US 20180270022 A1).

Regarding claim 2, Gou and Cao disclose everything claimed, as applied above.
Although Gou and Cao disclose wherein the memory and the one or more processors are further configured to: prepare the set of CBGs for an intended transmission based at least in part on an initial resource allocation … wherein the subset of CBGs is transmitted, as discussed above, Gou and Cao do not explicitly disclose and receive a subsequent resource allocation, wherein the subsequent resource allocation comprises fewer resources than the initial resource allocation, wherein the subset of CBGs is transmitted based at least in part on the subsequent resource allocation. However, these concepts are well known as disclosed by Sun.
In the same field of endeavor, Sun discloses:
and receive a subsequent resource allocation, wherein the subsequent resource allocation comprises fewer resources than the initial resource allocation, … based at least in part on the subsequent resource allocation [par. 0100, where one of ordinary skill in the art would recognize the resources could increase or decrease depending on conditions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gou and Cao with Sun. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of modifying system parameters based on available resources.

Regarding claim 7, Gou and Cao disclose everything claimed, as applied above.
Although Gou and Cao disclose wherein the memory and the one or more processors are further configured to decode the subset of CBGs, as discussed above, Gou and Cao do not explicitly disclose wherein the identification of the subset of CBGs comprises a hybrid automatic repeat request acknowledgement status message that indicates that the wireless communication device decoded the subset of CBGs. However, these concepts are well known as disclosed by Sun.
In the same field of endeavor, Sun discloses:
wherein the identification of the subset of CBGs comprises a hybrid automatic repeat request acknowledgement status message that indicates that the wireless communication device decoded the subset of CBGs [fig. 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gou and Cao with Sun. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of identifying the properly decoded CBGs [Sun par. 0063].

Regarding claim 20, Gou and Cao disclose everything claimed, as applied above.
Although Gou and Cao disclose wherein the subset of CBGs is transmitted … associated with transmitting the set of CBGs, as discussed above, Gou and Cao do not explicitly disclose with a spectral efficiency that is lower than a spectral efficiency. However, these concepts are well known as disclosed by Sun.
In the same field of endeavor, Sun discloses:
with a spectral efficiency that is lower than a spectral efficiency [par. 0056, where one of ordinary skill in the art would recognize the MCS could be adjusted to spectral efficiency allowing the retransmitted bits to be properly received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gou and Cao with Sun. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of modifying system parameters based on system/channel conditions.

Regarding claim 25, Gou and Cao disclose everything claimed, as applied above.
Although Cao discloses wherein the wireless communication device comprises a relay device in a relayed communication between a source device and a destination device, wherein the receiving device comprises the destination device, as discussed above, Gou and Cao do not explicitly disclose wherein the initial data transmission comprises a spectral efficiency that is equal to a spectral efficiency associated with a transmission of the set of CBGs. However, these concepts are well known as disclosed by Sun.
In the same field of endeavor, Sun discloses:
wherein the initial data transmission comprises a spectral efficiency that is equal to a spectral efficiency associated with a transmission of the set of CBGs [par. 0056, where one of ordinary skill in the art would recognize the initial MCS could be set to a preferred/default setting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gou and Cao with Sun. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of modifying system parameters based on system requirements.

Regarding claim 26, Gou, Cao, and Sun disclose everything claimed, as applied above.
Cao further discloses:
wherein a resource allocation associated with the initial data transmission comprises a quantity of resources that is fewer than a quantity of resources of a resource allocation associated with a transmission of the set of CBGs (Subsets of CBGs take up fewer resources than the entire set [fig. 7]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US 20180269898 A1) discloses CBG definitions similar to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419